reports of the united_states tax_court b v belk jr and harriet c belk petitioners v commissioner of internal revenue respondent docket no filed date in ps contributed a conservation_easement on acres of a golf course to a qualified_organization the con- servation easement agreement permitted the parties by agreement and subject_to certain restrictions to change what real_property was subject_to the conservation_easement ps claimed a charitable_contribution_deduction on their fed- eral income_tax return sec_170 allows a deduction for a qualified_conservation_contribution a qualified conserva- tion contribution requires a contribution of a qualified_real_property_interest sec_170 a qualified_real_property_interest includes a restriction granted in perpetuity on the use which may be made of the real_property sec_170 held sec_170 precludes the deduction because ps did not donate an interest in real prop- erty subject_to a use restriction granted in perpetuity the interest_in_real_property was not subject_to a use restriction granted in perpetuity because the conservation_easement agreement permitted ps to remove real_property from the cov- erage of the conservation_easement david m wooldridge ronald a levitt and gregory p rhodes for petitioners scott l little for respondent vasquez judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports income_tax for and respectively the issues for decision after partial settlement are whether peti- tioners are entitled to a charitable_contribution_deduction with respect to the conservation_easement they granted to smoky mountain national land trust smnlt and if petitioners are entitled to a charitable_contribution deduc- tion the amount of the deduction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this ref- erence at the time petitioners filed their petition they lived in north carolina background of the easement property during the mid-1990s petitioners accumulated approxi- mately acres of land straddling union county north carolina and mecklenburg county north carolina the land is near charlotte north carolina in date petitioners transferred the land to their newly formed com- pany olde sycamore llc olde sycamore on that prop- erty olde sycamore developed a residential community that comprised single-family home lot sec_5 residential develop- ment and built olde sycamore golf plantation golf course in the stipulation of settled issues petitioners and respondent agreed that petitioners are entitled to deductions for cash charitable_contributions of dollar_figure and dollar_figure for and respectively and a noncash charitable_contribution of dollar_figure for that was not claimed on their amended_return on reply brief respondent concedes that olde sycamore llc is entitled to deduct land trust expenses of dollar_figure for and therefore concedes that petitioners’ share of income from olde sycamore llc for does not need to be increased smnlt has since changed its name to southwest regional land con- servancy the remaining adjustment to petitioners’ itemized_deductions is com- putational and will be resolved by our holding herein during the years at issue b v belk jr owned of olde sycamore and harriet belk owned as of date of the lots had been sold and many of those were developed into single-family residences verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner golf course the golf course is an 18-hole golf course on acres of land the golf course is a semiprivate golf course it has members but allows the public to play for a fee the golf course was built in the middle of the residential develop- ment the entire golf course is not contiguous but lies in clusters throughout the residential development eg hole sec_2 and are grouped together while hole is by itself conservation_easement in date olde sycamore executed the conserva- tion easement agreement at issue with smnlt a nonprofit sec_501 organization the conservation_easement covers the acres of land on which the golf course is located on date the conservation_easement was recorded in both mecklenburg county north carolina and union county north carolina the conservation_easement agreement states that the golf course possesses recreational natural scenic open space historic and educational values except for the rights reserved the conservation_easement agreement prohibits the golf course from being used for residential commercial institutional industrial or agricultural purposes the con- servation easement agreement specifically provides that a golf course may be maintained on the easement property the conservation_easement agreement permits petitioners and smnlt to change what property is subject_to the con- servation easement specifically article iii reserved rights of the conservation_easement agreement states the following owner may substitute an area of land owned by owner which is contiguous to the conservation area for an equal or lesser area of land comprising a portion of the conservation area provided that a in the opinion of trust all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners have stipulated that the easement property does not possess any historic value at trial james wright executive director of smnlt explained that the statement regarding the historic values of the easement property is a blanket statement that covers the conservation values in sec_170 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports the substitute property is of the same or better ecological stability as that found in the portion of the conservation area to be substituted the substitution shall have no adverse affect on the conservation purposes of the conservation_easement or on any of the significant environmental features of the conservation area described in the base- line documentation the portion of the conservation area to be substituted is selected constructed and managed so as to have no adverse impact on the con- servation area as a whole the fair_market_value of trust’s conservation_easement interest in the substituted property when subject_to this conservation_easement is at least equal to or greater than the fair_market_value of the con- servation easement portion of the conservation area to be substituted and owner has submitted to trust sufficient documentation describing the proposed substitution and how such substitution meets the criteria set forth in subsections - above of this section b a of this article iii b_trust shall render an opinion upon a proposed substitution request of the owner within sixty days of receipt of notice a favorable opinion of trust shall not be unreasonably withheld however should trust render an unfavorable opinion trust shall provide a written explanation to owner as to the reasoning and facts used in reaching such opinion within ten days of the decision in addition trust will undertake a reasonable good_faith effort to help owner identify property for such trade in which trust believes will meet the above requirements but also accomplish the owner’s objectives c no such substitution shall be final or binding upon trust until made a subject of an amendment to this conservation_easement acceptable to and executed by owner and trust and recorded in the register of deeds office of mecklenburg county and or union county the amend- ment shall include among other things a revised conservation ease- ment plan or portion thereof showing the portions of the conservation area that are to be removed from the coverage of this conservation article viii miscellaneous of the conservation_easement agreement states the following with respect to amendment owner and trust recognize that circumstances could arise which would justify the modification of certain of the restrictions contained in this conservation_easement to this end trust and the legal owner or own- ers of the conservation area at the time of amendment shall mutually have the right in their sole discretion to agree to amendments to this conservation_easement which are not inconsistent with the conserva- tion values or the purposes of this instrument provided however that trust shall have no right or power to agree to any amendments hereto that would result in this conservation_easement failing to qualify as a valid conservation agreement under the act as the same may be here- after amended or as a qualified_conservation_contribution under sec_170 of the internal_revenue_code and applicable regulations verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner easement and the equal or greater area of contiguous land of the owner to be made part of the conservation area and thus subject_to the con- servation easement baseline and monitoring reports in connection with the easement biologist karin heiman on behalf of smnlt prepared the report olde sycamore golf plantation easement documentation report baseline natural areas botanical inventory dated date baseline report the purpose of the baseline report was to establish the condition of the property at the time of the con- servation easement the baseline report describes the prop- erty subject_to the easement as maintained golf course land in addition to the baseline report ms heiman pre- pared annual monitoring reports for smnlt to verify the condition of the golf course and that the conservation ease- ment was not being violated each year ms heiman found olde sycamore to be in compliance with the conservation_easement petitioners’ appraisal on behalf of petitioners and olde sycamore f bruce sauter prepared the report complete appraisal self-con- tained report of 627-acre conservation_easement dated date in the appraisal mr sauter determined the value of the golf course before the easement to be dollar_figure mr sauter reached this amount after con- cluding the highest_and_best_use of the property was a medium- and high-density residential development after the easement mr sauter determined the highest_and_best_use of the property was use as a golf course and that its value was dollar_figure tax_return olde sycamore claimed a dollar_figure charitable contribu- tion deduction on its form_1065 u s return of part- nership income for its contribution of the conservation ease- ment to smnlt petitioners attached form_8283 noncash charitable_contributions to olde sycamore’s partnership ms heiman is an independent_contractor and does not work exclu- sively for smnlt verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports return the form_8283 listed the appraised fair_market_value of the conservation_easement as dollar_figure petitioners claimed a dollar_figure charitable_contribution_deduction on their schedule a itemized_deductions for petitioners deducted dollar_figure in and carried forward the remainder to and by a notice_of_deficiency the internal_revenue_service irs disallowed the charitable_contribution_deduction and made other adjustments and determined deficiencies in peti- tioners’ and federal_income_tax i burden_of_proof opinion the commissioner’s determinations in the notice of defi- ciency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incor- rect see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to the claimed deduction rule a 503_us_79 292_us_435 ii qualified_conservation_contribution a overview taxpayers may deduct the values of any charitable con- tributions made during the tax_year pursuant to sec_170 generally taxpayers are not entitled to deduct gifts of property that consist of less than the taxpayers’ entire_interest in that property sec_170 however tax- payers are permitted to deduct the value of a contribution of a partial interest in property that constitutes a qualified_conservation_contribution as defined in sec_170 olde sycamore’s charitable_contribution passed through to petitioners under sec_702 the court assumes that respondent determined olde sycamore was a small_partnership within the meaning of the small part- nership exception see sec_6231 and that it was not subject_to the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite even if that determination were erroneous the tefra provisions would not apply see sec_6231 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner sec_170 the policy for allowing this exception and the reasons for limiting the exception are discussed in the legislative_history underlying sec_170 the committee believes that the preservation of our country’s natural_resources and cultural heritage is important and the committee recog- nizes that conservation easements now play an important role in preservation efforts the committee also recognizes that it is not in the country’s best interest to restrict or prohibit the development of all land areas and existing structures therefore the committee believes that provisions allowing deductions for conservation easements should be directed at the preservation of unique or otherwise significant land areas or structures s rept no pincite 1980_2_cb_599 for a contribution to constitute a qualified_conservation_contribution the taxpayer must show that the contribution is of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 respondent argues that petitioners are not entitled to a deduction because the contribution was not of a qualified verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports real_property interest and it was not exclusively for con- servation purposes b qualified_real_property_interest the court has not previously addressed what constitutes a qualified_real_property_interest in the prior cases involving conservation easements either the irs has conceded the on brief petitioners state that it is uncontested whether the ease- ment property was a qualified_real_property_interest however when list- ing what issues are contested petitioners state the donation was ‘exclu- sively’ for conservation purposes including being granted in perpetuity see sec_170 perpetuity contested thus even though peti- tioners state that it is uncontested whether there is a qualified real prop- erty is contested whether sec_170 is satisfied petitioners’ contribution must meet all the re- quirements of sec_170 in order to be a qualified_real_property in- terest interest they acknowledge that it moreover we find this issue to be contested because we have found noth- ing in the record that establishes respondent conceded it in the notice_of_deficiency the internal_revenue_service disallowed petitioners’ deduction for the conservation_easement because i t has not been established that all the requirements of sec_170 and the corresponding treasury regulations have been satisfied to enable you to deduct the noncash chari- table contribution of a qualified_conservation_contribution in his pretrial memorandum and his original brief respondent argues that petitioners failed to satisfy the perpetuity requirement of sec_170 on brief respondent states petitioners are not entitled to a deduction with respect to the donation of the easement because petitioners have failed to establish that the easement protects the subject property in perpetuity respondent combined his sec_170 argument with his argument that petitioners also failed to satisfy the perpetuity requirement of sec_170 relating to the requirement that the conservation_purpose of the conservation_easement be protected in perpetuity furthermore on reply brief respondent objected to petitioners’ proposed findings_of_fact regarding the property being protected in perpetuity for example petitioners’ proposed finding of fact no states under the conservation_easement deed olde sycamore granted to smnlt a restric- tion over the conservation_easement property in perpetuity the con- servation easement deed gives smnlt a real_property right and interest which was immediately vested in smnlt respondent objected to the ex- tent petitioners contend that smnlt was granted an interest in the sub- ject property in perpetuity because it is a conclusory statement inappro- priate for inclusion in a finding of fact and is not supported by the record because we ultimately hold that petitioners have not satisfied the first requirement there is no need to consider the third requirement or the easement’s value verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner issue or the court has disallowed the deduction on other grounds sec_170 defines qualified_real_property_interest as a ny of the following interests_in_real_property a the entire_interest of the donor other than a qualified_mineral_interest b a remainder_interest and c a restriction granted in perpetuity on the use which may be made of the real_property the regulations provide the following with respect to sec_170 a perpetual conservation restriction is a qualified_real_property_interest a perpetual conservation restriction is a restriction granted in perpetuity on the use which may be made of real property-including an easement or other interest_in_real_property that under state law has attributes similar to an easement eg a restrictive covenant or equi- table servitude sec_1_170a-14 income_tax regs petitioners did not donate their entire_interest in real_property or a remainder_interest in real_property therefore petitioners must sec_170 which respondent argues they have not respondent argues that satisfy see eg 138_tc_324 irs con- cession that there was a contribution of a qualified_real_property_interest 124_tc_258 irs concession that the conservation easements were qualified_real_property interests aff ’d 471_f3d_698 6th cir butler v commissioner tcmemo_2012_72 noting parties’ agreement that the contributions were of qualified_real_property interests carpenter v commissioner tcmemo_2012_1 irs concession that there was a contribution of a qualified_real_property inter- est see eg 126_tc_299 n dis- allowing the deduction because it was not exclusively for conservation pur- poses and not determining whether there was a qualified_real_property in- terest wall v commissioner tcmemo_2012_169 disallowing the de- duction because it was not exclusively for conservation purposes and not determining whether there was a qualified_real_property_interest east llc v commissioner tcmemo_2011_84 disallowing the deduc- tion because it was not exclusively for conservation purposes and not de- termining whether there was a qualified_real_property_interest satullo v commissioner tcmemo_1993_614 disallowing the deduction because it was not exclusively for conservation purposes and assuming without decid- ing that the easement was a qualified_real_property_interest aff ’d without published opinion 67_f3d_314 11th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports the interest_in_real_property petitioners donated is not sub- ject to a use restriction granted in perpetuity because the conservation_easement agreement permits substitutions as discussed supra p under the terms of the conservation_easement if smnlt approves and subject_to certain restric- tions petitioners can change what property is subject_to the conservation_easement respondent characterizes petitioners’ easement as a floating easement and argues that a con- servation easement that does not relate to a specific piece of property cannot be a qualified_conservation_contribution the most basic tenet of statutory construction is to begin with the language of the statute itself 489_us_235 the statutory text is the most persuasive evidence of congress’ intent 310_us_534 when the plain language of the statute is clear and unambiguous that is where the inquiry should end ron pair enters inc u s pincite additionally it is a well-settled rule_of statutory construction that deduc- tions should be narrowly construed indopco inc v commissioner u s pincite as discussed above in order for a donation to constitute a qualified_conservation_contribution sec_170 requires that the contribution be an interest_in_real_property that is subject_to a use restriction granted in perpetuity the real_property in which petitioners have donated an interest is the golf course petitioners agreed to restrict their use of the golf course specifically petitioners agreed not to develop the golf course however because the conservation_easement agreement permits petitioners to change what property is subject_to the conservation_easement the use restriction was not granted in perpetuity petitioners did petitioners claimed a dollar_figure million deduction for restricting their use of the golf course petitioners determined the value of the deduction by comparing the market values of the 627-acres immediately before and after the establishment of the easement petitioners’ appraisal did not ad- dress their ability to substitute land we note that petitioners’ right to change the real_property subject_to the conservation_easement is not limited to circumstances where continued use of the golf course has become impossible or impractical sec_1 170a- c income_tax regs provides that w hen a later unexpected change in the conditions surrounding the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner not agree never to develop the golf course under the terms of the conservation_easement petitioners are able to remove portions of the golf course and replace them with property currently not subject_to the conservation_easement thus petitioners have not donated an interest_in_real_property which is subject_to a use restriction granted in perpetuity to conclude otherwise would permit petitioners a deduction for agreeing not to develop the golf course when the golf course can be developed by substituting the property subject_to the conservation_easement respondent combined his argument that the contribution was not a qualified_real_property_interest with his argument that the conservation_purpose was not protected in per- petuity as the following excerpt demonstrates the court has also combined its discussion of these requirements in prior cases a qualified_real_property_interest must consist of the donor’s entire_interest in real_property other than a qualified_mineral_interest or con- sist of a remainder_interest or of a restriction granted in perpetuity con- cerning way s the real_property may be used sec_170 a restric- tion granted in perpetuity on the use of the property must be based upon legally enforceable restrictions such as by recording the deed that will prevent uses of the retained_interest in the property that are incon- sistent with the conservation_purpose of the contribution see sec property that is the subject of a donation under paragraphs b or relating to qualified_real_property interests of this section makes impossible or impractical the continued use of the property for conserva- tion purposes the requirement of this paragraph will be met if the prop- erty is sold or exchanged and any proceeds are used by the donee organi- zation in a manner consistent with the conservation purposes of the original contribution while the regulations permit property to be substituted when continued use is impossible or impractical there is nothing in the regulations to sug- gest that taxpayers may substitute property for other reasons the con- servation easement agreement in this case does not limit substitutions to circumstances where use is impossible or impractical but allows petitioners to substitute property for any reason it appears petitioners may have also combined the perpetuity require- ments see supra note petitioners’ citing sec_170 when identi- fying whether conservation_purpose protected in perpetuity as a contested issue however the court did not address what constitutes a qualified_real_property_interest in these cases see supra p verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports 170a-14 g income_tax regs 126_tc_299 see also 124_tc_258 suggesting that sec_1_170a-14 income_tax regs may be used to interpret sec_170 aff ’d 471_f3d_698 6th cir simmons v commissioner tcmemo_2009_208 using language similar to that in turner aff ’d 646_f3d_6 d c cir both sec_170 and require perpetuity however they are separate and distinct requirements sec_170 requires that the interest_in_real_property donated by taxpayers be subject_to a use restriction in perpetuity whereas sec_170 requires that the conservation_purpose of the conservation_easement be protected in perpetuity thus sec_170 relates to the real_property interest donated and sec_170 relates to the conservation_purpose petitioners argue it does not matter that the conservation_easement agreement permits substitution because it permits only substitutions that will not harm the conservation pur- poses of the conservation_easement however as discussed above the sec_170 requirement that the conserva- tion purpose be protected in perpetuity is separate and dis- tinct from the sec_170 requirement that there be real_property subject_to a use restriction in perpetuity satis- fying sec_170 does not necessarily affect whether there interest sec_170 as well as the corresponding regulations and the legislative_history when defining qualified_real_property_interest does not mention conservation_purpose there is nothing to suggest that sec_170 should be read to mean that the restriction granted on the use which may be made of the real_property does not need to be in perpetuity if the conservation_purpose is protected is a qualified_real_property sec_1_170a-14 income_tax regs cited by turner relates to sec_170 see mitchell v commissioner t c pincite sec_170 provides that ‘a contribution shall not be treated as exclu- sively for conservation purposes unless the conservation_purpose is pro- tected in perpetuity ’ sec_1_170a-14 income_tax regs elaborates on the enforceability-in-perpetuity requirement similarly whether a conservation_purpose is protected in perpetuity would not affect whether smnlt qualified as a qualified_organization under sec_170 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner we find it is immaterial that smnlt must approve the substitutions there is nothing in the code the regulations or the legislative_history to suggest that sec_170 is to be read to require that the interest in property donated be a restriction on the use of the real_property granted in perpetuity unless the parties agree otherwise the require- ments of sec_170 apply even if taxpayers and qualified organizations wish to agree otherwise we also find it immaterial that smnlt cannot agree to an amendment that would result in the conservation easement’s failing to qualify as a qualified_conservation_contribution under sec_170 the substitution provision states that a substitution is not final or binding on smnlt until the conservation_easement agreement is amended to reflect the substitution we reject the argument that because substi- tution is effected by amendment and the conservation ease- ment agreement seemingly prohibits amendments not per- mitted by sec_170 the conservation_easement does not permit substitutions here we have a conflict between a specific provision and a general provision in the conservation_easement agreement petitioners’ right to substitute property is a specific provi- sion it is one of the enumerated rights reserved in article iii reserved rights and it contains several paragraphs with specific detailed language the amendment provision is a general provision it is included in article viii miscella- neous and contains only one paragraph with broad general language thus we have a specific contract provision stating that substitution is permitted and a general provision which seemingly says substitution cannot be permitted because it is not permitted under sec_170 it is a rule_of law that when general terms and specific statements are included in the same contract and there is a conflict the general terms should give way to the specifics wood-hopkins contracting co v n c state port auth s e 2d n c see also janow v commissioner tcmemo_1996_289 there is no dispute with respect to the proposition that when two contract provisions are in apparent conflict the specific provision overrides the more general provision we apply state law in interpreting the provisions of a contract peco foods inc v commissioner tcmemo_2012_18 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie united_states tax_court reports aff ’d without published opinion 172_f3d_38 2d cir therefore the general amendment provision must give way to the specific provision permitting substitution in furthermore interpreting a contract the parties’ intention controls jones v palace realty co s e 2d n c the heart of a contract is the intention of the parties bueltel v lumber mut ins co s e 2d n c ct app the court is to interpret a contract according to the intent of the parties to the contract unless such intent is contrary to law the intention of the parties is to be gathered from the entire instrument viewing it from its four corners jones s e 2d pincite we find petitioners and smnlt did not intend for the amend- ment provision to prohibit substitutions they specifically included the right to substitute real_property as one of the reserved rights and placed specific requirements on smnlt with respect to substitution particularly smnlt cannot unreasonably withhold its approval of a substitution and it must make a reasonable good-faith effort to help petitioners identify property that is appropriate for substitution and accomplishes their objectives it seems unlikely that peti- tioners and smnlt would have placed such requirements on smnlt if they thought the amendment provision prohibited substitutions furthermore the detailed substitution provi- sion does not limit the reasons for substitutions and there is nothing in it to suggest that petitioners and smnlt intended substitutions to be limited to circumstances where continued use is impossible or impractical we find peti- tioners and smnlt did not intend for the conservation ease- ment agreement to prohibit substitutions or to limit substi- tutions to where continued use is impossible or impractical to find otherwise would render the substitution provision meaningless and such a result is contrary to the well-estab- lished rule_of construction that each and every part of the contract must be given effect if this can be done by any fair or reasonable interpretation davis v frazier s e not only does the substitution provision not limit the reasons for sub- stitutions it also requires that smnlt help petitioners identify property that meets the owner’s objectives whatever those objectives may be see supra note verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie belk v commissioner n c thus the conservation_easement agreement permits substitution petitioners have not satisfied sec_170 and therefore are not entitled to a deduction for a qualified con- servation contribution we have considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v belk jamie
